DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 4-17 recite conditional limitations.  Each one of them as written include two methods, for example, one where the condition is met and the other being where the condition is not met.  A proper interpretation of claim language, under the broadest reasonable interpretation of a claim during prosecution, must construe the claim language in a way that at least encompasses the broadest interpretation of the claim language for purposes of infringement. "[I]t is axiomatic that that which would literally infringe if later anticipates if earlier." BristolMyers Squibb Co. v. Ben Venue Labs, Inc., 246 F.3d 1368, 1378 (Fed. Cir. 2001).  The broadest reasonable interpretation is when the condition is not met and therefore, these limitations are construed to be nonlimiting.  See MPEP 2111.04 II.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) maintaining various data structures containing information.

This judicial exception is not integrated into a practical application because none of the data structure or data contained therein are actually used within the computer system.  If fact the claims do not actually recite the use of even a generic computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the claims do not recite that the method is performed by any elements, much less additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
Claims 2-19 merely recite updating the information within the data structure.  The claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more for substantially the same reasons as those discussed with respect to claim 1.
Claim 20 recites the use of a cache and adjusting “a cache policy” within the claim.  This does not integrate the abstract idea into a practical application or amount to significantly more at least because “adjusting a cache policy” could merely include tracking additional information in one or more additional data structures.


Allowable Subject Matter
While claims are rejected under 35 USC 101, they are not rejected in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Permut et al. (US 6,260, 115) teaches sequential detection and prestaging methods for a disk storage subsystem.  Rodriguez et al. (US 2003/0217230) teaches preventing cache floods from sequential streams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139